DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-50 filed on 10/19/2020 have been reviewed and considered by this office action. 

Information Disclosure Statement
	The information disclosure statements filed on 2/23/2021, 2/23/2021, 10/28/2021, and 10/28/2021 have been reviewed and considered by this office action.

Drawings
	The drawings filed on 10/19/2020 have been reviewed and considered acceptable. 

Specification
	The specification filed on 10/19/2020 has been reviewed and is considered acceptable. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

The generic placeholder, “mitigation module” coupled with the functional language of, “configured to: selectively turn on a mitigation device based on a comparison of the IAQ parameter with a first ON threshold and a second ON threshold; and selectively turn off the mitigation device based on a comparison of the IAQ parameter with an OFF threshold;”. The mitigation module appears in claims 1, 5-9, 23, and 35.
The generic placeholder, “clean module” coupled with the functional language of, “configured to determine a clean value for the IAQ parameter;”
The generic placeholder, “thresholds module” coupled with the functional language of, “configured to, based on the clean value, determine the first ON threshold and the OFF threshold.”. The thresholds module appears in claims 1-3.
The generic placeholder, “time to capacity module” coupled with the functional language of, “configured to determine the predetermined period by solving the following equation for period....”. The time to capacity module appears in claims 10-11, 23, 36, and 40.
The generic placeholder, “timer module” coupled with the functional language of, “configured to measure a period between a first time when the mitigation module turned the blower ON and a second time when the mitigation module next turned the blower OFF;”. The timer module appears in claims 23 and 35.
The generic placeholder, “diagnostic module” coupled with the functional language of, “configured to selectively generate an indicator to replace the filter based on a comparison of the period and the expected period.”. The diagnostic module appears in claims 23-28.
The generic placeholder, “event module” coupled with the functional language of, “configured to determine an event classification for the mitigation event based on the period and to store the event classification in memory.”. The event module appears in claims 35-42.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In this application, including the definitions below, the term "module" or the term "controller" may be replaced with the term "circuit." The term "module" may refer to, be part of, or include: an Application Specific Integrated Circuit (ASIC); a digital, analog, or mixed analog/digital discrete circuit; a digital, analog, or mixed analog/digital integrated circuit; a10 combinational logic circuit; a field programmable gate array (FPGA); a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit; other suitable hardware components that provide the described functionality; or a combination of some or all of the above, such as in a system-on-chip.”. As such, each of the listed “modules” described above are identified as the structural elements described in the cited paragraph from the specification filed on 10/19/2020. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

This judicial exception is not integrated into a practical application. The claim recites the limitation of “an IAQ sensor that is located within the building and that is configured to measure an IAQ parameter, the IAQ parameter being one of: an amount of particulate of at least a predetermined size present in air; an amount of volatile organic compounds (VOCs) present in air; and an amount of carbon dioxide present in air;” which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception in the form of data gathering. The claim further recites the limitations of, “selectively turn on a mitigation device based on a comparison of the IAQ parameter with a first ON threshold and a second ON threshold;” and “selectively turn off the mitigation device based on a comparison of the IAQ parameter with an OFF threshold;” which analyzed under Step 2A Prong Two, is understood as applying the judicial exception or mere instructions to implement the abstract idea on a computer, or merely using a computer as a tool to perform the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data using an indoor air quality sensor. As analyzed under Berkheimer, utilizing sensor data to control a mitigation device in response to detecting elevated levels of an indoor air quality parameter is well-understood, routine, and conventional as discussed in the paper titled, “Indoor Air Quality Monitoring Improving Air Quality Perception” (2011), and thus does not provide an inventive 

Independent Claim 12 is substantially similar to claim 1 and is thus rejected under the same rationale as claim 1 above.

Dependent claims 2-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 2-5, as analyzed under Step 2A Prong One, include further limitations that are directed to mental processes of “setting” thresholds and “determining” when a threshold is exceeded which is understood a being classified under the Mental Process grouping of abstract ideas. Claims 6-9, as analyzed under Step 2A Prong One, include further limitations that perform the mental process of “determining” when specific conditions are met which is understood a being classified under the Mental Process grouping of abstract ideas. Lastly, Claims 10 and 11 as analyzed under Step 2A Prong One include further limitations that express formulas which are solved mentally and thus fall under the groupings of both Mathematical and Mental Process grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, claims 5-9 when analyzed under Step 2A Prong Two, further include limitations of turning a mitigation on/off which as generally recited is understood as merely applying the abstract idea. Further, claims 10 and 11 when analyzed under Step 2A Prong Two, further include limitations describing the indoor air quality components which is understood as generally linking the use of the judicial exception to a particular technological environment or field of use. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to 

Dependent claims 13-22 are substantially similar to claims 2-11 respectively and are thus rejected under the same rationale as provided for claims 2-11 above. 

Claim 23 recites, “a time to capacity module configured to determine an expected period of the blower being ON for a mitigation event when a filter of the air handler unit is new by solving the following equation for period: (Later/Initial) = (1 – afr/vol * efficiency)period where period is the expected period, Later is the amount of particulate measured by the particulate sensor at the second time, Initial is the amount of particulate measured by the particulate sensor at the first time, afr is an air flow rate of the blower of the air handler unit, vol is a volume of interior space the building, and efficiency is an efficiency of the filter when new;” which analyzed under Step 2A Prong One, is understood as solving an equation mentally to determine an expected period for a blower being on during a mitigation event which falls under both the Mathematical concepts and Mental Process groupings of abstract ideas. The claim further recites “a diagnostic module configured to selectively generate an indicator to replace the filter based on a comparison of the period and the expected period.”, which analyzed under Step 2A Prong One, is understood as a user mentally determining that a filter needs to be replaced based on a comparison and can provide an indicator that a filter needs to be replaced using pen and paper and thus if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in 
This judicial exception is not integrated into a practical application. The claim recites the limitation of “a particulate sensor that is located within the building and that is configured to measure an amount of particulate of at least a predetermined size present in air;” and “a timer module configured to measure a period between a first time when the mitigation module turned the blower ON and a second time when the mitigation module next turned the blower OFF;” which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception in the form of data gathering. The claim further recites the limitations of, “a mitigation module configured to: selectively turn on a blower of an air handler unit of the building based on a comparison of the amount of particulate with an ON threshold;” and “selectively turn off the blower based on a comparison of the amount of particulate with an OFF threshold;” which analyzed under Step 2A Prong Two, is understood as applying the judicial exception or mere instructions to implement the abstract idea on a computer, or merely using a computer as a tool to perform the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data using an indoor air quality sensor and generally activating a mitigation device. As analyzed under Berkheimer, utilizing sensor data to control a mitigation device in response to detecting elevated levels of an indoor air quality parameter is well-understood, routine, and conventional as discussed in the paper titled, “Indoor Air Quality Monitoring Improving Air Quality Perception” (2011), and thus does not provide an inventive concept. Further, per MPEP 2106.05(d)(II), sending/receiving data over a network is understood as being well-understood, routine, and conventional as determined by the courts. 



	Dependent claims 24-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 24-27, as analyzed under Step 2A Prong One, include further limitations that are directed to, “determining” when specific time periods are longer than an expected period as well as “determining” when an amount that a filter is filled based on a comparison which can be performed using the human mind and thus are understood as being classified under the Mental Process grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, claims 24-28 when analyzed under Step 2A Prong Two, further include limitations of “generating” and “displaying” an indicator to replace a filter which analyzed under Step 2A Prong Two, adds insignificant extra solution activity in the form of data gathering. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data and transmitting over a network. As such, per MPEP 2106.05(d)(II), sending/receiving data over a network is understood as being well-understood, routine, and conventional as determined by the courts. 

Dependent claims 30-34 are substantially similar to claims 24-28 respectively and are thus rejected under the same rationale as provided for claims 24-28 above. 

Claim 35 recites, “and an event module configured to determine an event classification for the mitigation event based on the period and to store the event classification in memory.” which analyzed 
This judicial exception is not integrated into a practical application. The claim recites the limitation of “an IAQ sensor that is located within the building and that is configured to measure an IAQ parameter, the IAQ parameter being one of: an amount of particulate of at least a predetermined size present in air; an amount of volatile organic compounds (VOCs) present in air; and an amount of carbon dioxide present in air;” and “a timer module configured to measure a period for a mitigation event between a first time when the mitigation module turned the mitigation device ON and a second time when the mitigation module next turned the mitigation device OFF;” which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception in the form of data gathering. The claim further recites the limitations of, “a mitigation module configured to: selectively turn on a mitigation device based on a comparison of the IAQ parameter with an ON threshold;” and “selectively turn off the mitigation device based on a comparison of the IAQ parameter with an OFF threshold;” which analyzed under Step 2A Prong Two, is understood as applying the judicial exception or mere instructions to implement the abstract idea on a computer, or merely using a computer as a tool to perform the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data using an indoor air quality sensor and generally activating a mitigation device. As analyzed under Berkheimer, utilizing sensor data to control a mitigation device in response to detecting elevated levels of an indoor air quality parameter is well-understood, routine, and conventional as discussed in the paper titled, “Indoor Air Quality Monitoring Improving Air Quality Perception” (2011), and thus does not provide an inventive concept. Further, per MPEP 2106.05(d)(II), sending/receiving 

Independent claim 43 is substantially similar to claim 35 and is rejected using the same rationale as applied to claim 35 above. 

Dependent claims 36-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 37-39 and 41-42, as analyzed under Step 2A Prong One, include further limitations that are directed to a user mentally setting a classification for an event as well as determining conditions in which are met to set the classifications which is understood as being classified under the Mental Process grouping of abstract ideas. Claims 36 and 40 as analyzed under Step 2A Prong One include further limitations that express formulas which are solved mentally and thus fall under the groupings of both Mathematical and Mental Process grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, claims 36 and 40 when analyzed under Step 2A Prong Two, further include limitations describing the indoor air quality parameters which is understood as generally linking the use of the judicial exception to a particular technological environment or field of use. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely linking the judicial exception to a particular field of use or technological environment. As analyzed under Berkheimer, the parameters that are being linked to the particular field of use is well-understood, routine, and conventional as discussed in the paper titled, “Indoor Air Quality Impacts of 

Dependent claims 44-50 are substantially similar to claims 36-42 respectively and are thus rejected under the same rationale as provided for claims 36-42 above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 12-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US PGPUB 20050076655).

Regarding Claims 1 and 12; Wong teaches; An indoor air quality (IAQ) system for a building, comprising: (Wong; at least paragraph [0006]; disclose an air conditioner controller in communication with a CO2 sensor for providing indoor air quality control)
an IAQ sensor that is located within the building and that is configured to measure an IAQ parameter, the IAQ parameter being one of: (Wong; at least paragraph [0017]; disclose a CO2 sensor (IAQ sensor) for measuring the amount of CO2 concentration in a space)
an amount of particulate of at least a predetermined size present in air; an amount of volatile organic compounds (VOCs) present in air; and an amount of carbon dioxide present in air; (Wong; at least paragraph [0017]; disclose a CO2 sensor (IAQ sensor) for measuring the amount of CO2 concentration in a space)
a mitigation module configured to: selectively turn on a mitigation device based on a comparison of the IAQ parameter with a first ON threshold and a second ON threshold; (Wong; at least Fig. 1; paragraphs [0007] and [0024]; disclose a signal processor unit (10) (mitigation module) which provides control signals to an air conditioner (mitigation device) to selectively turn on various functions of the device based upon a CO2 level exceeding a second, third, or fourth threshold)
and selectively turn off the mitigation device based on a comparison of the IAQ parameter with an OFF threshold; (Wong; at least paragraph [0007]; disclose when the measured CO2 parameter is below a first threshold, turning off the air conditioning device)
a clean module configured to determine a clean value for the IAQ parameter; (Wong; at least Fig. 1; paragraphs [0007], [0024], and [0033]; disclose wherein the signal processing unit (10) (which functions as the clean module) stores the instructions for determining control commands and determining threshold values and where the first threshold value in which the air conditioner is turned off is interpreted to be the “clean” value or value in which no control is required in order to improve air quality(i.e. in the present example of the prior art, the clean value would be 599PPM))
and a thresholds module configured to, based on the clean value, determine the first ON threshold and the OFF threshold. (Wong; at least Fig. 1; paragraphs [0007], [0024], and [0033]; disclose wherein the signal processing module (10) (which functions as the threshold module) stores instructions 

Regarding Claims 2 and 13; Wong teaches; The IAQ system of claim 1 wherein the thresholds module is configured to set the first ON threshold based on the clean value plus a first predetermined value. (Wong; at least paragraph [0032]; disclose wherein the first on threshold, in the present example would be based upon a clean value of 599PPM plus a predetermined value of anything less than 1000PPM).

Regarding Claims 3 and 14; Wong teaches; The IAQ system of claim 2 wherein the thresholds module is configured to set the second ON threshold to a fixed predetermined value. (Wong; at least paragraph [0032]; disclose wherein the second on threshold is set to any value less than a fixed value of 2000PPM). 

Regarding Claims 5 and 16; Wong teaches; The IAQ system of claim 1 wherein the mitigation module is configured to turn on the mitigation device in response to a determination that the IAQ parameter is greater than both of the first ON threshold and the second ON threshold. (Wong; at least Fig. 1; paragraph [0007]; disclose wherein the mitigation module turns on the air conditioner device when the CO2 parameter is greater than a first and second on threshold).

Regarding Claims 6 and 17; Wong teaches; The IAQ system of claim 1 wherein the mitigation module is configured to turn off the mitigation device when both (i) the IAQ parameter is less than the OFF threshold and (ii) at least one OFF condition is satisfied. (Wong; at least paragraphs [0032]-[0033]; 

Regarding Claims 7 and 18; Wong teaches; The IAQ system of claim 1 wherein the mitigation module is configured to turn off the mitigation device when both (i) the IAQ parameter is less than the OFF threshold and (ii) the IAQ parameter is less than or equal to the clean value. (Wong; at least paragraph [0032]; disclose wherein the air conditioner is turned off when the CO2 level is below a first threshold and the office is interpreting that the value of 599PPM of the present example is representative of a “clean” value in which no mitigation action is require for conditioning a space).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US PGPUB 20050076655) in view of Bester et al. (US PGPUB 20130085613). 

Regarding Claims 4 and 15; Wong appears to be silent on; The IAQ system of claim 3 wherein the thresholds module is configured to set the OFF threshold based on a second predetermined value plus a greater one of the first and second ON thresholds.
However, Bester teaches; The IAQ system of claim 3 wherein the thresholds module is configured to set the OFF threshold based on a second predetermined value plus a greater one of the first and second ON thresholds. (Bester; at least Fig. 5; paragraphs [0067]-[0068]; disclose a system and method for setting on/off thresholds that includes a first setpoint threshold, a first threshold for a second setpoint, and a second threshold for the second setpoint. Wherein the system will turn on for the first setpoint threshold and first threshold for a second setpoint and wherein the system will turn off when it reaches the second threshold for the second setpoint and wherein the second threshold of the  second setpoint is based on a predetermined value (second setpoint) plus a greater value of the two on thresholds (i.e. in a heating situation the off setpoint would be reaching the highest value)).
Wong and Bester are analogous art because they are from the same field of endeavor or similar problem solving area of, indoor air quality control.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the known method of setting the off threshold value to one that is higher than a first .

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US PGPUB 20050076655) in view of Chan et al. (US PGPUB 20160048143). 

Regarding Claims 8 and 19; Wong teaches; The IAQ system of claim 1 wherein the mitigation module is configured to turn off the mitigation device when both (i) the IAQ parameter is less than the OFF threshold (Wong; at least paragraph [0032]; disclose turning an air conditioner off when the CO2 levels are lower than an off threshold)
Wong appears silent on; and (ii) a slope of the IAQ parameter is within a predetermined amount of zero.
However, Chan teaches; and (ii) a slope of the IAQ parameter is within a predetermined amount of zero. (Chan; at least Fig. 3; paragraph [0045]; disclose wherein an air conditioning control system monitors a trend of CO2 levels between a first set of values and second set of values (thus creating a curve over time) and wherein when the curve settles at a value less than CO2 minimum amount (i.e. within a predetermined amount of 0) the air conditioner is turned off).
Wong and Chan are analogous art because they are from the same field of endeavor or similar problem solving area of, indoor air quality control.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the known method of turning off and air conditioner when a slope of a curve of an IAQ parameter is within a predetermined amount of zero as taught by Chan with the known system of .

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US PGPUB 20050076655) in view of Abbas et al. (US Patent 6,369,716). 

Regarding Claims 9 and 20; Wong teaches; The IAQ system of claim 1 wherein the mitigation module is configured to turn off the mitigation device when both (i) the IAQ parameter is less than the OFF threshold (Wong; at least paragraph [0032]; disclose turning an air conditioner off when the CO2 levels are lower than an off threshold)
Wong appears to be silent on; and (ii) a predetermined period has passed since the IAQ parameter became less than the OFF threshold.
However, Abbas teaches; and (ii) a predetermined period has passed since the IAQ parameter became less than the OFF threshold. (Abbas; at least column 5, lines 8-23; disclose wherein the system turns off a CO2 alert state based upon a measured level of CO2 being below the setpoint for a predetermined period of time).
Wong and Abbas are analogous art because they are from the same field of endeavor or similar problem solving area of, indoor air quality control.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the known method of turning off an air conditioner when a IAQ parameter is below a setpoint for a predetermined amount of time as taught by Abbas with the known system of an indoor air quality improvement system as taught by Wong to yield the known results of efficient environmental .

Claims 35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US PGPUB 20050076655) in view of Rite (US PGPUB 20140371917). 

Regarding Claims 35 and 43; Wong teaches; An indoor air quality (IAQ) system for a building, comprising: (Wong; at least paragraph [0006]; disclose an air conditioner controller in communication with a CO2 sensor for providing indoor air quality control)
an IAQ sensor that is located within the building and that is configured to measure an IAQ parameter, the IAQ parameter being one of: (Wong; at least paragraph [0017]; disclose a CO2 sensor (IAQ sensor) for measuring the amount of CO2 concentration in a space)
an amount of particulate of at least a predetermined size present in air; an amount of volatile organic compounds (VOCs) present in air; and an amount of carbon dioxide present in air; (Wong; at least paragraph [0017]; disclose a CO2 sensor (IAQ sensor) for measuring the amount of CO2 concentration in a space)
a mitigation module configured to: selectively turn on a mitigation device based on a comparison of the IAQ parameter with an ON threshold; (Wong; at least Fig. 1; paragraphs [0007] and [0024]; disclose a signal processor unit (10) (mitigation module) which provides control signals to an air conditioner (mitigation device) to selectively turn on various functions of the device based upon a CO2 level exceeding a second, third, or fourth threshold)
and selectively turn off the mitigation device based on a comparison of the IAQ parameter with an OFF threshold; (Wong; at least paragraph [0007]; disclose when the measured CO2 parameter is below a first threshold, turning off the air conditioning device)
a timer module configured to measure a period for a mitigation event between a first time when the mitigation module turned the mitigation device ON and a second time when the mitigation module next turned the mitigation device OFF; 
and an event module configured to determine an event classification for the mitigation event based on the period and to store the event classification in memory.
However, Rite teaches; a timer module configured to measure a period for a mitigation event between a first time when the mitigation module turned the mitigation device ON and a second time when the mitigation module next turned the mitigation device OFF; (Rite; at least Fig. 2; paragraphs [0022]-[0023]; disclose a comfort controller (timer module) that keeps track of runtimes (i.e. time from when the device is turned on to the time it turns off) for HVAC cooling/heating and stores the information to compare to expected run times of the system)
and an event module configured to determine an event classification for the mitigation event based on the period and to store the event classification in memory. (Rite; at least Fig. 2; paragraphs [0022]-[0023]; disclose wherein the comfort controller (event module) compares the measured run times to benchmark run times, and then provides and stores a report card providing classification of the HVAC system based on the run time event comparison).
Wong and Rite are analogous art because they are from the same field of endeavor or similar problem solving area of, indoor air quality control.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the known method of providing an event classification based on a run time of a mitigation device as taught by Rite with the known system of an indoor air quality improvement system as taught by Wong to yield the known results of efficient environmental control. One would be motivated to combine the cited art of reference in order to help provide means for detecting potential faults or improper performance of mitigation equipment as taught by Rite (paragraph [0005]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 10, 11, 21-23, 29, 36, 40, 44, and 48 are all currently rejected under 35 U.S.C. 101, however, all of the respective equations contained within each claim is considered allowable over the closest prior art of record. 

The closest prior art for claims 10-11 and 21-22 is Abbas et al. (US Patent 6,369,716). In particular claims 10-11 and 21-22 include equations that are calculating a period of time in which a measured value of an indoor air quality parameter should remain below a specified threshold before turning a mitigation device off. The reference of Abbas teaches the concept of waiting for an indoor air quality parameter (i.e. a measure CO2 level in a space as taught in the reference of Abbas) to remain below a given setpoint before turning off a mitigation device. However, the period of time in which the parameter to remain below the setpoint is set value and is not calculated using the formulas as detailed in claims 10-11 or 21-22. 

The closest prior art for claims 23 and 29 is Hamann et al. (US Patent 9,797,812). In particular, claims 23 and 29 include equations that predict a period of time in which a mitigation device should be on when a new filter is installed based upon measured indoor air quality parameters, flow rate, volume of the room and efficiency of the filter and if the predetermined period is exceeded, issuing an alert. The reference of Hamann discloses a system and method for determining an efficiency of a filter and based on measured indoor air quality parameters impacting the filter, updating a life model to determine a remaining usefulness of the filter. Once a threshold of time has been reached, an alert is initiated to a 

The closest prior art for claims 36, 40, 44, and 48 is Zhang et al. (US PGPUB 20180073759). In particular, claims 36, 40, 44, and 48 include calculations that are used to determine a predetermined period of time a mitigation event should take place, and based on the determined period of time, classifying the event. Zhang teaches a system and method in which sensors measure various indoor air quality events and store the results. The system then compares the signatures to known events (i.e. smoking event, cooking event, etc.) and will then report to a user the negative impacts of the detected event by the sensors. Zhang is silent on determining a period of time in which a mitigation takes place, and based on the determination providing a classification of the mitigation event. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jackson et al. (US PGPUB 20080182506). Disclose a system and method for monitoring indoor air quality parameters, setting an acceptable range for maintaining the parameters within, and activating a mitigation system in response to the parameters falling outside of the range so as to improve the quality of air.

Martin (US PGPUB 20130174646). Disclose a networked air quality monitoring system that creates “fingerprints” as baseline data for indoor air quality of a monitored structure. Once set, the 

Aultman et al. (US PGPUB 20160116181). Disclose a system and method for monitoring a plurality of indoor air quality parameters and wherein it is detected that one of the parameters fall outside a predetermined range, activating an HVAC system component in response and if further, the value increases over a predetermined threshold, sending an additional alert notifying a user of a potentially serious situation. 

Zhang et al. (US PGPUB 20180073759). Disclose an indoor air quality monitoring system that is able to analyze indoor air quality events based on received sensor data, and is then able to classify the events and provide suggestions to users in order to improve health of the indoor environment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                                                                                                                                                                                                                         /ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117